MEMORANDUM
PER CURIAM.
Claimant appeals from the judgment of the trial court affirming an award of the Labor and Industrial Relations Commission denying her compensation for an alleged disability resulting from inhalation of acid fumes. Claimant challenges the award on the basis that the award was not supported by sufficient competent evidence and was contrary to the overwhelming weight of the evidence. Claimant produced one medical witness who testified to disability and causation. Evidence from four other pulmonary medical experts found no disability resulting from employment, attributing claimant’s reduction in pulmonary function to her excessive obesity. There is evidence to support the Commission’s award. An extended opinion would serve no prece-dential value. Judgment is affirmed pursuant to Rule 84.16(b).